

 S817 ENR: To provide for the addition of certain real property to the reservation of the Siletz Tribe in the State of Oregon.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 817IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the addition of certain real property to the reservation of the Siletz Tribe in the
 State of Oregon.1.Purpose; clarification(a)PurposeThe purpose of this Act is to facilitate fee-to-trust applications for the Siletz Tribe within the geographic area specified in the amendment made by this Act.(b)ClarificationExcept as specifically provided otherwise by this Act or the amendment made by this Act, nothing in this Act or the amendment made by this Act, shall prioritize for any purpose the claims of any federally recognized Indian tribe over the claims of any other federally recognized Indian tribe.2.Treatment of certain property
 of the Siletz tribe of the State of OregonSection 7 of the Siletz Tribe Indian Restoration Act (25 U.S.C. 711e) is amended by adding at the end the following:(f)Treatment of
				certain property(1)In
 general(A)TitleThe Secretary may accept title to any additional number of acres of real property located within the boundaries of the original 1855 Siletz Coast Reservation established by Executive order dated November 9, 1855, comprised of land within the political boundaries of Benton, Douglas, Lane, Lincoln, Tillamook, and Yamhill Counties in the State of Oregon, if that real property is conveyed or otherwise transferred to the United States by or on behalf of the tribe.(B)TrustLand to which title is accepted by the Secretary under this paragraph shall be held in trust by the United States for the benefit of the tribe.(2)Treatment as
 part of reservationAll real property that is taken into trust under paragraph (1) shall—(A)be considered and evaluated as an on-reservation acquisition under part 151.10 of title 25, Code of Federal Regulations (or successor regulations); and(B)become part of the reservation of the tribe.(3)Prohibition on
 gamingAny real property taken into trust under paragraph (1) shall not be eligible, or used, for any gaming activity carried out under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate